Exhibit 10.1

AWARD DESCRIPTION AND AGREEMENT FOR

PERFORMANCE ACCELERATED RESTRICTED STOCK UNIT AWARD

GRANTED UNDER THE ARCH CHEMICALS, INC.

2009 LONG TERM INCENTIVE PLAN

GRANTED FEBRUARY 18, 2011

 

1. Terms

The terms and conditions of the Performance Accelerated Restricted Stock Units
(as defined below) are contained in the Award Certificate (as defined below)
evidencing the grant of such Performance Accelerated Restricted Stock Units,
this Award Agreement (as defined below) and in the Arch Chemicals, Inc. 2009
Long Term Incentive Plan (the “Plan”) and such resolutions, rules and policies
previously or hereinafter adopted by the Compensation Committee of the Board of
Directors of Arch Chemicals, Inc. from time to time; provided that all such
terms and conditions contained in documents other than this Award Agreement are
hereby incorporated in this Award Agreement. In the event of any conflict
between the terms of the Plan and the terms of this Award Agreement (including
any terms incorporated herein), the terms of the Plan shall govern.

 

2. Definitions

As used herein:

“Award Agreement” means this Award Description and Agreement.

“Award Certificate” means the Award Certificate representing the Performance
Accelerated Restricted Stock Units granted to the Participant.

“Early Vesting Time” means with respect to a particular Performance Accelerated
Restricted Stock Unit, the end of the third calendar year after grant beginning
with the calendar year in which such unit is granted.

“Non-Section 16 Employee” means any Participant who is not subject to the
requirements under Section 16 of the Securities Exchange Act of 1934, as
amended.

“Participant” means the individual designated as such in the Award Certificate.

“Payment Value” means, with respect to a Performance Unit, the amount, if any,
relating to such Performance Accelerated Restricted Stock Unit that a
Participant has earned at the Early Vesting Time under the Performance Formula
applicable to such unit.

“Performance Criteria” means, with respect to a Performance Accelerated
Restricted Stock Unit, the performance measure set forth in Exhibit I hereto.



--------------------------------------------------------------------------------

“Performance Formula” means, with respect to a Performance Accelerated
Restricted Stock Unit, the formula as set forth in the resolutions of the
Committee to determine the Payment Value of such Performance Accelerated
Restricted Stock Unit at the Early Vesting Time.

“Performance Goal” means, with respect to a particular Performance Accelerated
Retention Stock Unit, the particular goal or goals established by the Committee
with respect to a particular Performance Criteria for such unit as set forth in
resolutions of the Committee as adopted from time to time.

“Performance Accelerated Restricted Stock Units” means the Performance
Accelerated Restricted Stock Units awarded to the Participant pursuant to the
Award Certificate and Section 6(d) of the Plan, where each such Performance
Accelerated Restricted Stock Unit is denominated as one phantom Share and
represents conditional unfunded and unsecured promise by the Company to deliver
either a Share or a cash payment pursuant to Section 3 below.

“Share” means a share of Company common stock, par value $1.00 per share.

“Valuation Date” means the first business day immediately prior to, as
applicable, a Change of Control or the Participant’s death (or if the Company’s
common stock is not traded on such day, the first preceding day on which such
stock is traded).

“Vesting Period” means, with respect to a particular Performance Accelerated
Restricted Stock Unit, the five-year period beginning with the calendar year in
which such unit is granted and ending on December 31 of the fifth calendar year
thereafter; provided the Vesting Period shall end at the end of the third
calendar year if the Performance Formula results in a targeted payout or above
at that time.

“Vesting Time” means, with respect to Performance Accelerated Restricted Stock
Units, the close of business on the last day of the applicable Vesting Period;
provided that if the Participant incurs a Termination of Employment during the
Vesting Period but becomes vested in some or all of the Participant’s
Performance Accelerated Restricted Stock Units pursuant to Section 4 hereunder,
the Vesting Time shall be the date on which the Participant incurs such
Termination of Employment.

Other capitalized terms used in this Award Agreement but not defined herein
shall have the meanings specified in the Plan.

 

3. Vesting and Payment

 

(a) Except as provided in the Plan, and subject to Sections 4 and 5 of this
Award Agreement, a Participant’s interest in the outstanding Performance
Accelerated Restricted Stock Units (including those, if any, resulting from the
Performance Formula, if applicable) shall vest at the Vesting Time applicable to
such units. Each Performance Accelerated Restricted Stock Unit not vested by the
Vesting Time applicable to such unit shall be forfeited.

 

2



--------------------------------------------------------------------------------

(b) Except as otherwise determined by the Committee or as provided in the Plan,
and subject to Section 5 of this Award Agreement, following the Vesting Time, a
percentage of the vested Performance Accelerated Restricted Stock Units shall be
payable to a Participant in cash and the remaining percentage of the vested
Performance Accelerated Restricted Stock Units shall be payable to a Participant
in Shares on a one-for-one basis. Such percentages shall be set forth in the
applicable Award Certificate. Such percentages may range from 0% to 100%.

 

(c) The total amount of Performance Accelerated Restricted Stock Units, if any,
vested in a Participant at the Vesting Time shall be paid as soon as practicable
after the Vesting Time but no later than March 15th of the calendar year
following the year in which the Vesting Time occurs.

 

(d) For Performance Accelerated Restricted Stock Units that are to be paid in
cash, except in connection with a payment arising as a result of the
Participant’s death or a Change of Control, the Performance Accelerated
Restricted Stock Units will be valued using the average of the “daily fair
market value” for the last five trading days ending on the date the Vesting Time
occurs (or if the Vesting Time is not a trading day, the last five trading days
prior to the Vesting Time), where “daily fair market value” for this purpose
means the average of the high and low sales prices of a Share on each trading
day in that five-day period, as reported on the consolidated transaction
reporting system for New York Stock Exchange issues. In connection with a cash
payment arising as a result of death or a Change of Control, the Performance
Accelerated Restricted Stock Units will be valued at the average of the high and
low quoted sales prices of a Share as reported on the consolidated transaction
reporting system for New York Stock Exchange issues on the Valuation Date. To
the extent that payments in respect of Performance Accelerated Restricted Stock
Units will be paid in a foreign currency, the conversion from U.S. dollars to
the foreign currency will be based on the exchange rate in effect (i) in the
case of a payment arising for any reason other than a Participant’s death or a
Change of Control, at the close of business on the fifth day of the five trading
day period over which the “daily fair market value” is determined and (ii) in
the case of a payment arising as a result of a Participant’s death or a Change
of Control, the exchange rate in effect at the close of business on the
Valuation Date.

 

(e)

The amount of the Payment Value and any resulting Performance Accelerated
Restricted Stock Units shall be determined under the Performance Formula as of
the Early Vesting Time. If the Performance Formula as of such time would result
in no payout of any units, then the Performance Formula shall not be used to
determine the Payment Value or the number of units that vest. In all other
circumstances, any payout and any vesting shall be 100% of units originally
granted (except to extent there is a proration as provided in Paragraph 4
hereof; in which case, it will be 100% of the units in the amount resulting from
the

 

3



--------------------------------------------------------------------------------

 

proration). The Performance Formula shall not be applicable in the event
Paragraphs 4 and/or 5 hereof apply to the Performance Accelerated Restricted
Stock Units.

 

4. Termination of Employment

 

(a) In the event of a Participant’s Termination of Employment during the Vesting
Period (i) by the Company for cause (determined based on the Company’s policies
and practices in effect at the time of such Termination of Employment) or
(ii) due to any other reason other than the Participant’s Disability or death,
all outstanding Performance Accelerated Restricted Stock Units shall be
forfeited; provided that in the case of any such Termination of Employment other
than by the Company for cause, the Committee (or, in the case of a Participant
who is a Non-Section 16 Employee on the date of his or her Termination of
Employment, the Company’s Chief Executive Officer or Vice President of Human
Resources) may determine, in its or such officer’s (as applicable) sole
discretion, that a portion of the Performance Accelerated Restricted Stock Units
in the amount originally granted (determined on a prorated basis based on the
number of days elapsed from the beginning of the Vesting Period applicable to
the Performance Accelerated Restricted Stock Units up to and including the date
of the Termination of Employment) shall become vested and nonforfeitable, and
that the cash and Shares subject to such vested Performance Accelerated
Restricted Stock Units shall be delivered to the Participant in accordance with
Section 3 of this Award Agreement.

 

(b) In the event of a Participant’s Termination of Employment during the Vesting
Period by reason of death, all Performance Accelerated Restricted Stock Units in
the amount originally granted that are not vested and nonforfeitable as of the
date of the Participant’s death, shall become fully vested and nonforfeitable,
and the cash and Shares subject to such vested Performance Accelerated
Restricted Stock Units shall be delivered to the Participant in accordance with
Section 3 of this Award Agreement.

 

(c) In the event of a Participant’s Termination of Employment during the Vesting
Period by reason of Disability, a portion of the Performance Accelerated
Restricted Stock Units in the amount originally granted (determined on a
prorated basis based on the number of days elapsed from the beginning of the
Vesting Period applicable to the Performance Accelerated Restricted Stock Units
up to and including the date of the Termination of Employment) shall become
fully vested and nonforfeitable, and the cash and Shares subject to such vested
Performance Accelerated Restricted Stock Units shall be delivered to the
Participant in accordance with Section 3 of this Award Agreement.

 

5. Change of Control

Unless the Committee or the Board determines otherwise, upon a Change of Control
during the Vesting Period, as the case may be, Performance Accelerated

 

4



--------------------------------------------------------------------------------

Restricted Stock Units, as the case may be, that are not vested shall become
vested and deemed earned in the amount originally granted, and shall be paid to
the Participant in cash as soon as practicable but no later than the tenth
(10th) business day after the Change of Control, in each case, notwithstanding
that the applicable Vesting Period shall not have been completed.

 

6. Tax Withholding

The delivery of Shares or cash pursuant to this Award Agreement is conditioned
on satisfaction of any applicable withholding taxes in accordance with
Section 11(d) of the Plan. The Company will withhold from the payout of
Performance Accelerated Restricted Stock Units, as the case may be, the amount
necessary to satisfy all minimum statutory withholding tax requirements. The
Company shall be authorized to take such actions as the Company may deem
necessary (including, without limitation, in accordance with applicable law,
withholding amounts from any compensation or other amounts owing from the
Company to the Participant) to satisfy all obligations for the payment of such
taxes. Notwithstanding anything herein to the contrary, applicable withholding
taxes shall first be satisfied from any cash payment made pursuant to this Award
Agreement and, to the extent such cash payments are insufficient to satisfy such
withholding taxes, the Company shall use Shares to be delivered hereunder to
satisfy any remaining withholding requirements.

 

7. Dividend Equivalents

In the event Performance Accelerated Restricted Stock Units payout for any
reason, an additional amount (the “Dividend Equivalent Amount”) shall be paid in
cash to the Participant at the time of payout of the Performance Accelerated
Restricted Stock Units. The Dividend Equivalent Amount shall be equal to the
aggregate amount of cash dividends that would have been paid on the units
actually being paid out in the Payment Value (whether in cash or shares) had
such units been issued as actual Shares at the start of the Vesting Period
through the earlier of the (i) date the units are paid out and (ii) the end of
the Vesting Period (subject to Paragraph 7 hereof). No Dividend Equivalent
Payment shall be made with respect to any unit or units forfeited (whether by
proration or otherwise). Performance Accelerated Restricted Stock Units carry no
voting rights nor shall the holder thereof be entitled to dividends or other
rights enjoyed by shareholders except as otherwise provided in this Section 9.
The obligation hereunder shall be an unfunded and unsecured obligation of the
Company. No interest shall accrue on any Dividend Equivalent Amount.

 

8. Fractional Shares

In the event a payout in the form of Shares would entitle a Participant to a
fractional share of Company’s common stock, such fractional share shall be

 

5



--------------------------------------------------------------------------------

rounded up to the next whole number of Shares and the Performance Accelerated
Restricted Stock Units, as the case may be, to be paid out in cash, if any,
shall be reduced by the same amount as the fractional increase to the payout in
Shares.

 

9. Non-Transferability

Unless otherwise provided by the Committee in its discretion, Performance
Accelerated Restricted Stock Units may not be sold, assigned, alienated,
transferred, pledged, attached or otherwise encumbered by any Participant,
otherwise than by will or by the laws of descent and distribution, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company; provided that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

 

10. Miscellaneous

 

(a) By acceptance of the award of Performance Accelerated Restricted Stock
Units, each Participant agrees that such award is special compensation, and that
any amount paid under this Award Agreement will not affect:

 

  (i) the amount of any pension under any pension or retirement plan in which he
or she participates as an employee of the Company,

 

  (ii) the amount of coverage under any group life insurance plan in which he or
she participates as an employee of the Company, or

 

  (iii) the benefits under any other benefit plan of any kind heretofore or
hereafter in effect, under which the availability or amount of benefits is
related to compensation.

 

(b) The Participant hereby agrees and acknowledges that he has read and
understood the covenants (including the noncompetition covenant) set forth under
Section 10 of the Plan, and agreed to be bound by such covenants.

 

(c) The Company may affix to certificates for Shares (if any) issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which any Participant may be
subject under any applicable securities laws). The Company may advise the
transfer agent to place a stop order against any legended Shares.

 

(d) The terms and conditions of this Award Agreement shall be binding upon and
shall inure to the benefit of the Company and its successors and assigns.

 

(e) The Committee shall have full and plenary discretion with respect to any
actions to be taken or determinations to be made in connection with this Award
Agreement, and its determinations shall be final, binding and conclusive.

 

6



--------------------------------------------------------------------------------

(f) The Committee may waive any conditions or rights under, amend any terms of,
or alter, suspend, discontinue, cancel or terminate this Award Agreement
prospectively or retroactively; provided, however, that, except as set forth in
Section 11(e) of the Plan, any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
impair a Participant’s vested rights under this Award Agreement shall not to
that extent be effective without the Participant’s consent (it being understood,
notwithstanding the foregoing proviso, that this Award Agreement and the
Performance Accelerated Restricted Stock Units shall be subject to the
provisions of Section 7(c) of the Plan).

 

7



--------------------------------------------------------------------------------

Exhibit I

 

Performance Criteria:    Return on Equity (“ROE”) for the fiscal year ending on
December 31 of the third calendar year of the Vesting Period.    “ROE” shall
mean for a fiscal year relating to such units the consolidated net income of the
Company before the after tax effect of any extraordinary expenses or losses,
losses on sale of businesses, impairment charges, special charges or
extraordinary gains, gains on the sale of businesses or sales not in the
ordinary course of business and any cumulative effect of any change in
accounting principle (at the end of such fiscal year), divided by average
shareholders’ equity (the average calculated using shareholders’ equity at the
beginning and end of such fiscal year excluding the impact on ending
shareholders’ equity of extraordinary expenses or losses, losses on sale of
businesses, impairment charges, special charges or extraordinary gains, gains on
sale of businesses or sales not in the ordinary course of business).

 

8